Citation Nr: 0002565	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  96-02 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for the veteran's death.  

3.  Entitlement to compensation, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for non-A non-B hepatitis and renal 
insufficiency, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from August 1943 to February 
1946, and died on August [redacted], 1992.  The appellant has 
been recognized as the veteran's widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The Board notes that in July 1995 the appellant's 
representative raised an issue of entitlement to service 
connection for accrued benefits purposes for non-A non-B 
hepatitis and renal insufficiency pursuant to the holding in 
the case of Allen v. Brown, 7 Vet.App. 439 (1995).  However, 
the appellant has not initiated an appeal from the RO's 
December 1995 denial of that claim.  Therefore, that matter 
is not before the Board for appellate review.  38 C.F.R. 
§§  20.200, 20.201.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues resolved in this appeal has been 
obtained by the RO.

2.  According to his death certificate, the veteran died in 
August 1992 at the age of 68 as a result of ischemic bowel 
due to peritonitis due to end stage renal disease, on 
dialysis.  Rheumatoid arthritis was listed as a significant 
condition contributing to his death.
 
3.  At the time of his death, the veteran was not service-
connected for any disability, however he had a pending claim 
under 38 U.S.C.A. § 351 (now § 1151) involving several 
disorders.  Following his death, the portion of the veteran's 
pending claim for compensation concerning the residuals of a 
total right knee arthroplasty was granted, and those 
residuals were rated as 30 percent disabling, effective from 
November 25, 1991. 

4.  No medical evidence has been presented to show that 
chronic renal failure, ischemic bowel, peritonitis, and 
rheumatoid arthritis were related to the veteran's active 
service, or that the residuals of his total right knee 
arthroplasty caused or contributed to his death in any way.  

5.  At the time of the veteran's death, an appeal was pending 
on the veteran's claim for compensation for hepatitis and 
renal insufficiency under 38 U.S.C.A. § 351.

6.  In February 1987, the veteran, who had pre-existing 
chronic renal failure, underwent a right total knee 
arthroplasty at a VA hospital; due to an infection which 
developed at the surgical site, in March 1987 he returned to 
have the prosthesis removed and the wound debrided.  

7.  The veteran developed an acute and transitory case of 
non-A non-B hepatitis from blood transfusions administered 
during the March 1987 procedure; he also developed acute 
renal failure, which resolved by the time of his hospital 
discharge.



8.  No medical evidence has been presented to show that the 
acute renal failure and non-A non-B hepatitis the veteran 
experienced in March 1987 caused or contributed to his death 
in any way.

9.  There is no medical evidence establishing that the 
veteran's death was caused or accelerated in any manner as a 
result of any VA hospitalization, medical or surgical 
treatment.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for entitlement to service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. § 3.307, 3.309, 3.312 (1999).

2.  The appellant has not submitted evidence of a well-
grounded claim for dependency and indemnity compensation 
benefits, under the provisions of 38 U.S.C.A. § 1151, for the 
veteran's death.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 
38 C.F.R. §§ 3.358, 3.1000 (1999).

3.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151, for non-A non-B hepatitis, and renal 
insufficiency, has not been established for accrued benefits 
purposes.  38 U.S.C.A. §§ 1151, 5107, 5121 (West 1991); 
38 C.F.R. §§ 3.358, 3.1000 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records contain no complaints 
or findings of arthritis, or kidney, bowel, or liver 
problems.

The report of the veteran's VA hospitalization in November 
and December 1948 listed his urinalysis results as normal.

The report of the veteran's VA hospitalization in February 
1986 for arthrocentesis of the left knee noted that he had a 
history of a biopsy in 1985 of his right kidney for 
proteinuria.  In July and August 1986, the veteran underwent 
a left total knee arthroplasty at a VA Medical Center from 
which he recovered satisfactorily.

In February 1987, the veteran underwent a right total knee 
arthroplasty at a VA Medical Center.  He developed a severe 
infection at the surgical site and was again admitted to a VA 
Medical Center in March 1987 for removal of the right knee 
prosthesis, debridement and, ultimately, closure of the 
wound.  The report of his VA hospitalization from March 
through June 1987 noted that in 1985 a renal biopsy revealed 
that he had membranous glomerulonephritis.  It further noted 
that he had a history of significant chronic renal failure.  
During the March 1987 removal of the right knee prosthesis, 
he was transfused with three units of blood.  He developed 
acute non-A non-B hepatitis from the transfusions, as well as 
acute renal failure.  In April 1987, a CT (computed 
tomography) scan was performed of his abdomen.  It was noted 
that his liver was completely normal, with no evidence of 
abscess, and that there was a 2 x 3.5 centimeter simple renal 
cyst on the right kidney.  During his follow-up 
hospitalization at a VA Medical Center in July and August 
1987, it was noted that his acute renal failure had resolved, 
and his hepatic inflammation was improving.

In September 1988, the veteran underwent a liver biopsy at a 
VA Medical Center, to determine if he had chronic active 
hepatitis.  It does not appear that those biopsy findings are 
contained in the claims file and, as noted below, they 
apparently cannot be located at the federal archives. 

In April 1990, the veteran filed a claim for compensation 
under 38 U.S.C.A. § 351 (now § 1151) for residuals of the 
right knee arthroplasty, including hepatitis and renal 
failure.  That claim was denied by the RO in February 1991.  
The veteran filed a notice of disagreement and appealed from 
that decision.

The Board notes that the RO indicated in its February 1991 
decision that it had reviewed the veteran's original hospital 
records in the course of making that decision.  The Board 
further notes that it appears the RO returned the original 
records to the appropriate VA Medical Center and that they 
were subsequently retired to the federal archives.  The RO 
has sent numerous requests to retrieve those records, but has 
been informed that the records cannot be located.  The Board 
has reviewed the copies of those records, which are contained 
in the claims file.

The report of the veteran's final hospitalization, at St. 
Joseph's Medical Center, in South Bend, Indiana, in August 
1992, lists his discharge diagnosis as 1) ischemic bowel 
disease, status-post partial left colectomy, 2) end stage 
renal disease secondary to membranous nephropathy, 3) severe 
central nervous system obtundation, question recent 
cerebrovascular event, 4) severe chronic rheumatoid 
arthritis, status-post knee replacement, 5) history of old 
cerebrovascular event, 6) membranous glomerulonephropathy, 7) 
history of hypertension, 8) history of cataracts, and 9) 
history of ulcer.  The veteran was discharged to his home for 
hospice care as his condition was considered terminal.

The veteran died at his residence on August [redacted], 1992 at 
the age of 68.  No autopsy was performed.  The death certificate 
listed his cause of death as ischemic bowel due to 
peritonitis, due to end stage renal disease, on dialysis.  
Rheumatoid arthritis was listed as a significant condition 
contributing to his death.

In September 1992, the appellant, the veteran's widow, filed 
a claim for service connection for the cause of the veteran's 
death.  The RO denied that claim in October 1992.

In June 1993, the appellant contacted the RO.  She notified 
the VA that she wished to continue the veteran's claim for 
accrued benefits pursuant to 38 U.S.C.A. § 1151, and that she 
wished to claim dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for the veteran's 
death.

By rating decision in June 1995, the RO granted accrued 
benefits to the appellant based on the 38 U.S.C.A. § 1151 
claim pending at the time of the veteran's death for the 
residuals of the right knee arthroplasty, and rated that 
disability as 30 percent disabling effective from November 
25, 1991.  However, the RO continued its denial of § 1151 
benefits for non-A non-B hepatitis and acute renal failure.  
The appellant filed a notice of disagreement and appealed 
from that denial.
 
II.  Service Connection for Cause of Death

Under 38 U.S.C.A. § 5107(a), a claimant has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet.App. 91, 92 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992).  A well-
grounded, plausible claim is one which is meritorious on its 
own or is capable of substantiation.  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, or for disability found to be proximately due to or 
the result of service-connected disease or disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.310 
(1999).  Where a veteran served continuously for 90 days or 
more during a period of war and certain chronic diseases, 
such as arthritis and nephritis, become manifest to a 
compensable degree within one year from date of termination 
of such service, such diseases shall be presumed to have been 
incurred in service, even though there was no evidence of 
such diseases during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death, or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to an unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injuries primarily causing death.  Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1992).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A claimant 
would not meet this burden imposed by section 5107(a) merely 
by presenting lay testimony, because lay persons are not 
considered legally competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded under section 
5107(a); if no cognizable evidence is submitted to support a 
claim, the claim cannot be well-grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).

The United States Court of Veterans Appeals has held that 
where the determinative issue involves medical causation or a 
medical diagnosis, only competent medical evidence will serve 
to make a claim plausible or possible.  Grottveit v. Brown, 5 
Vet.App. 91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Lay evidence from the appellant or her 
representative is not competent to establish a medical 
diagnosis or causation.  

Although the appellant may indeed believe that the veteran's 
death was casually related to his active service, upon 
consideration of all the evidence presented, the Board finds 
that the appellant has not submitted competent medical 
evidence sufficient to justify a belief by a fair and 
impartial individual that the veteran's ischemic bowel 
disease, peritonitis, end stage renal disease, and rheumatoid 
arthritis were incurred in or otherwise related to his active 
service.  

In making this determination, the Board particularly notes 
that the veteran's service medical records showed no 
complaints or findings of those diseases, and the first 
medical evidence contained in the claims file of those 
diseases dates from many years after his separation from 
service.  Further, no competent medical evidence has been 
presented to show that the veteran's death was causally 
related to his active service.  Given the evidence that is of 
record, the Board finds that the appellant's claim is not 
well-grounded and the appeal on this issue is denied.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1995).

To submit a well-grounded claim, on this issue the appellant 
would need to offer competent evidence, such as a medical 
opinion, that there is a relationship between the causes of 
the veteran's death and his military service.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).


III.  Entitlement to Dependency and Indemnity Compensation 
Benefits Pursuant to 38 U.S.C.A. § 1151

The threshold question to be answered with regard to the 
appellant's claim for dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 is 
whether she has presented evidence of a well-grounded claim; 
that is, a claim which is plausible.  If she has not 
presented a well-grounded claim, her appeal must fail and 
there is no duty to assist her further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a).  As explained below, the 
Board finds that the claim is not well-grounded.  

Prior to October 1, 1997, Section 1151 of Title 38 of the 
United States Code provided, in pertinent part, that where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under Chapter 31 of this title, awarded under 
any of the laws administered by the Secretary, or as a result 
of having submitted to an examination under any such law, and 
not the result of such veteran's own willful misconduct, and 
such injury or aggravation results in additional disability 
to or the death of the veteran, disability or death 
compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this Title shall be awarded 
in the same manner as if such disability, aggravation, or 
death were service-connected.  38 U.S.C.A. § 1151.
	
In Gardner v. Derwinski, 1 Vet.App. 584 (1991), aff'd sub 
nom., Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, 
Brown v. Gardner, ___ U.S. ___, 115 S.Ct. 552 (1994), the 
United States Supreme Court held that fault of the VA need 
not be shown as an element of recovery under 38 U.S.C.A. 
§ 1151.  Title 38 C.F.R. § 3.358, an implementing regulation 
for 38 U.S.C.A. § 1151, was revised to comply with the 
Gardner decision.

The Board notes that effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that VA negligence would generally 
have to be shown for a claimant to obtain compensation under 
the statute.  This amendment, however, does not apply to 
cases filed prior to the effective date.  Pub. L. No. 104-
204, § 422(a)-(c) (1996).  As this claim was filed prior to 
the effective date, the former statute must be applied.  Cf. 
Karnas v. Derwinski, 1 Vet.App. 308 (1991) (in the present 
case, the former statute, is more favorable to the 
appellant).  See also Dudnick v. Brown, 10 Vet.App. 79 
(1997).

To obtain VA compensation, it is required that the veteran's 
disability or death must have been the result of VA 
hospitalization, surgical or medical treatment - essentially 
a "medical nexus" requirement.  Cf. Lathan v. Brown, 7 
Vet.App. 359, 365 (1995); Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (Medical nexus required 
in the direct service connection context).  The Board notes 
in passing that the medical nexus requirement for 38 U.S.C.A. 
§ 1151 is actually a higher standard than what is required 
for direct service connection.  For the latter, generally a 
claimant need only show that a disability had an onset in 
service; for the former, a mere coincidental onset is not 
enough - VA treatment must be shown to be a causal factor.  
38 C.F.R. § 3.358(c)(1).

As noted above, 38 U.S.C.A. § 1151 provides that, when a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization, medical or surgical treatment, 
and such injury or aggravation results in the death of the 
veteran, dependency and indemnity compensation shall be 
awarded in the same manner as if such death were service 
connected. 

In this case, the appellant has maintained that the veteran 
received improper care at a VA medical facility in 1987, and 
that the improper treatment caused or hastened his death.  
The appellant has not alleged that the right knee disability 
for which she was awarded accrued benefits caused or 
contributed to his death and that disability is not 
apparently involved in the current appeal.  The Board notes 
that although the results of the veteran's 1988 liver biopsy 
are not of record, the report of the veteran's final 
hospitalization, and his Death Certificate, do not state that 
he was suffering from any chronic liver disorder.  Thus, even 
if the veteran had active hepatitis in 1988, there is no 
medical evidence that he still had that disorder in 1992 at 
the time of his death, or that it contributed to his death.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Here, the appellant has 
not submitted any medical opinion or authority in support of 
her assertions that the veteran received improper medical 
care while undergoing treatment by the VA and that the 
medical care he did receive contributed to or  resulted in 
his death.  Although the appellant has expressed her opinions 
with regard to the medical care the veteran received at the 
VA medical facility, she is not qualified, as a lay person, 
to furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  There is no medical 
evidence of record that would establish that the veteran 
sustained an injury or an aggravation of an injury as a 
result of VA hospitalization, medical or surgical treatment 
which resulted in his death.  Thus, the appellant's claim may 
not be considered well-grounded.  38 U.S.C.A. §§ 1151, 
5107(a).  Since her claim is not well-grounded, it must 
accordingly be denied.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).


IV. Accrued Benefits

The Board notes that the appellant's claim is well-grounded, 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, she 
has presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the appellant is 
possible to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
As a preliminary matter, the Board finds that the appellant 
filed a timely claim for accrued benefits.  See 38 U.S.C.A. 
§ 5121(c) (application for accrued benefits must be made 
within one year after the date of the veteran's death); see 
also 38 C.F.R. § 3.1000(c).  An accrued benefit is a periodic 
payment to which the veteran was entitled at death under 
existing ratings or decisions, or based on evidence in the 
file at the date of death and due and unpaid for a period not 
to exceed two years.  [One year for benefits paid prior to 
October 1996].  38 U.S.C.A. § 5121(a); Lathan v. Brown, 7 
Vet. App. 359, 368 (1995).

In the case of Zevalkink v. Brown, 6 Vet. App. 483, 489-490 
(1994), aff'd, 102 F.3d 1236 (Fed.Cir. 1996), cert. denied, 
117 S. Ct. 2478 (1997), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999), stated that the 
substance of a survivor's claim for accrued benefits is 
purely derivative from any benefits to which the veteran 
might have been entitled at the time of his death.  The 
survivor cannot receive any benefit that the veteran could 
not have received upon proper application therefor.  What the 
law gives to the survivor is, therefore, essentially the 
right to stand in the shoes of the veteran and pursue his 
claim after his death.  In the present case, the veteran had 
sought entitlement to benefits, under the provisions of what 
is now 38 U.S.C.A. § 1151, for non-A non-B hepatitis, and 
acute renal insufficiency claimed as disability residual to 
the left lower leg infection.  

As noted above, in accordance with the holding in Karnas v. 
Derwinski, 1 Vet.App. 308 (1991), the language of 38 U.S.C.A. 
§ 1151 in effect prior to October 1, 1997 will be applied in 
this case, as it is more favorable to the veteran and the 
appellant.  Under that earlier version of 38 U.S.C.A. § 1151, 
fault on the part of VA need not be shown in order for a 
claimant to obtain benefits.  See Gardner v. Derwinski, 1 
Vet.App. 584 (1991), aff'd sub nom., Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, ___ U.S. ___, 
115 S.Ct. 552 (1994).  However, the appellant must still show 
that the veteran sustained some injury or aggravation of an 
injury or illness as a result of VA treatment which resulted 
in additional disability to the veteran, in order to be 
awarded accrued benefits under 38 U.S.C.A. § 1151.

In this case, the acute renal failure the veteran suffered in 
March 1987 had resolved by the time of his discharge from the 
VA Medical Center in June of that year.  Further, no medical 
evidence has been presented to show that that incident of 
acute renal failure caused any worsening of his pre-existing 
membranous glomerulonephritis.  Additionally, the report of 
the veteran's VA hospitalization in July and August 1987 
characterized his non-A non-B hepatitis as an acute form of 
hepatitis, and noted that the veteran's hepatic inflammation 
was improving.  The claims file contains no medical evidence 
indicating that his acute hepatitis did not ultimately 
resolve without residuals.  

Thus, when the veteran filed his claim in April 1990 for 
compensation under the former section 38 U.S.C.A. § 351 for 
non-A non-B hepatitis, and renal insufficiency, there was no 
medical evidence to show that he still had those disorders, 
or any additional disability residual to those disorders.  
They were acute in nature and were medically managed and 
resolved.  Therefore, the Board finds that the RO was correct 
to deny compensation for those disorders.  

Since the veteran thus would not have been entitled to 
benefits under 38 U.S.C.A. § 1151 for non-A non-B hepatitis 
or for acute renal insufficiency, and since the appellant 
"stands in the shoes" of the veteran and cannot get 
benefits to which the veteran was not entitled, there are no 
further accrued benefits owed to the appellant.  See 
38 U.S.C.A. § 5121; 38 C.F.R. §§ 3.1000.


ORDER

Because evidence of a well-grounded claim has not been 
submitted, the appellant's claim for service connection for 
the cause of the veteran's death is denied.

Because evidence of a well-grounded claim has not been 
submitted, the appellant's claim for dependency and indemnity 
compensation, under the provisions of 38 U.S.C.A. § 1151, for 
the veteran's death, is denied.

Entitlement to compensation benefits, under the provisions of 
38 U.S.C.A. § 1151, for non-A non-B hepatitis and renal 
insufficiency, for the purposes of accrued benefits, is 
denied.


		
      ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

